UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 18, 2007 VALLEY COMMERCE BANCORP (Exact name of registrant as specified in its charter) California 333-118883 46-1981399 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 200 South Court Street Visalia, California 93291 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(559)622-9000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Other Events The Board of Directors of Valley Commerce Bancorp granted the following named executive officers stock options on December 18, 2007, pursuant tothe Valley Commerce Bancorp 2007 Equity Incentive Plan adopted on May 15, 2007.The stock options have an exercise price per share of $14.50, which was the closing price oftheCompany’scommon stock (OTCBB:VCBP) on the date of grant.The following named executive officers’ stock options will vest in five equal annual installments beginning on December 18, 2008 and expire on December 18, 2017.The grants are evidenced by Stock Option Agreements in substantially the form attached as Exhibit 10.1 to this report. Donald A. Gilles – 5,000, Allan W. Stone – 4,000, Roy O. Estridge 4,000 Item 10.1 Financial Statements and Exhibits. Form of Stock Option Agreement SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 26, 2007 Valley Commerce Bancorp By: /s/Roy O. Estridge Roy O. Estridge Executive Vice President and Chief Financial Officer EXHIBIT INDEX 10.1 Form of Stock Option Agreement
